                Case 1:20-cv-01469-DLF Document 57 Filed 09/21/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER D.C., et al.,

                    Plaintiffs,

           v.
                                                       No. 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.

                    Defendants.


                                     NOTICE OF FILING

       Late Friday afternoon September 18, after the filing of Plaintiffs’ Motion to Require

Further Identification of Defendants or, in the Alternative, for Issuance of Summonses, ECF 56,

the D.C. Office of the Attorney General informed undersigned counsel that Defendants Timothy

Hargrove and Justin Taylor of the Metropolitan Police Department have consented to waive

service.

       Accordingly, Plaintiffs file a revised proposed order for their motion, which has become

moot as to the D.C. defendants but which Plaintiffs continue to pursue as to the federal defendants.



September 21, 2020                                   Respectfully submitted,

                                                     /s/ Scott Michelman
                                                     Scott Michelman (D.C. Bar No. 1006945)
                                                     AMERICAN CIVIL LIBERTIES
                                                     UNION FOUNDATION
                                                     OF THE DISTRICT OF COLUMBIA
                                                     915 15th Street NW, Second Floor
                                                     Washington, D.C. 20005
                                                     (202) 457-0800
                                                     smichelman@acludc.org

                                                     Counsel for Plaintiffs
